Citation Nr: 0521055	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for breast cancer, to 
include as secondary to service-connected cervical cancer.

2.  Entitlement to service connection for sternum cancer, to 
include as secondary to service-connected cervical cancer.

3.  Entitlement to service connection for pleurae cancer, to 
include as secondary to service-connected cervical cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1977 to July 1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in September 2003 and a 
substantive appeal was received in October 2003.  The veteran 
and her spouse testified at an RO hearing in July 2003 and at 
a Board hearing in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The medical evidence of record clearly shows that the veteran 
has been diagnosed with several types of cancer.  The 
veteran's essential argument is that her breast, sternum and 
pleurae cancers were either caused by exposure to chemicals 
during her active duty service or by her service-connected 
cervical cancer.  The Board finds that the medical evidence 
of record inadequately addresses the possibility of a 
relationship between the veteran's current cancers and any 
chemical exposure during active duty service and does not 
address at all the possibility of a causative relationship 
between the veteran's service-connected cervical cancer and 
her other cancers.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for an examination for the purpose of 
ascertaining the etiology of any current 
breast cancer, sternum cancer and pleurae 
cancer.  The claims file must be made 
available to the examiner and reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated special testing, and any 
current cancers should be reported.  
After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to whether the veteran's 
current cancers of the breast, sternum 
and pleurae are at least as likely as not 
(a 50% or higher degree of probability) 
etiologically related to the veteran's 
active duty service activities, including 
exposure to chemicals.  The examiner 
should also provide an opinion as to 
whether any current cancers are at least 
as likely as not (a 50% or higher degree 
of probability) proximately due to or the 
result of the veteran's service-connected 
cervical cancer.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought can be granted.  If the 
claim remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




